Exhibit 10.1

Execution Version

Sixth AMENDMENT TO CREDIT AGREEMENT (INCREMENTAL AMENDMENT)

 

Sixth AMENDMENT TO CREDIT AGREEMENT (INCREMENTAL AMENDMENT) (this “Amendment”),
dated as of September 19, 2018 (the “Sixth Amendment Effective Date”), by and
among J. CREW GROUP, INC., a Delaware corporation (the “Borrower”), CHINOS
INTERMEDIATE HOLDINGS B, INC., a Delaware corporation (“Holdings”), BANK OF
AMERICA, N.A., as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”), as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”), Swing Loan
Lender and Issuer under the Loan Documents, HSBC Bank USA, National Association,
as Issuer, Wells Fargo Bank, National Association, as Issuer, and MUFG Union
Bank, N.A.

WHEREAS:

A.The Borrower, Chinos Intermediate Holdings B, Inc., the Administrative Agent,
the Collateral Agent and certain lenders (collectively, the “Lenders”) are
parties to that certain Credit Agreement, dated as of March 7, 2011 (as amended
by that certain First Amendment to Credit Agreement, dated as of October 11,
2012, that certain Second Amendment to Credit Agreement, dated as of March 5,
2014, that certain Third Amendment to Credit Agreement, dated as of December 10,
2014, that certain Fourth Amendment to Credit Agreement (Incremental Amendment),
dated as of December 17, 2015, that certain Fifth Amendment to Credit Agreement
and Consent to Release of Mortgages dated as of November 17, 2016, as amended
hereby, and as may be further amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”),
pursuant to which the Lenders agreed, subject to the terms and conditions
thereof, to extend credit and make certain other financial accommodations
available to the Borrower;

B.Pursuant to Section 2.15 of the Credit Agreement, the Borrower has requested a
Revolving Commitment Increase in the amount of $25,000,000, and MUFG Union Bank,
N.A. (“Revolving Commitment Increase Lender”) has agreed to provide such
requested increase, subject to the terms and conditions set forth herein; and

C.In accordance with Section 2.15 of the Credit Agreement, Holdings, the
Borrower, the Administrative Agent, the Swing Loan Lender, the Issuers and the
Revolving Commitment Increase Lender agree to amend the Credit Agreement as set
forth herein, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1.Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given such terms in the Credit Agreement.

2.Revolving Commitment Increase; Amendment to Credit Agreement.  Subject to the
terms and conditions contained herein, the Revolving Commitment Increase Lender
has agreed to Revolving Credit Commitments in an aggregate amount of
$25,000,000.  This Amendment shall serve as an “Incremental Amendment” referred
to in Section 2.15 of the Credit Agreement.  In accordance with Section 2.15 of
the Credit Agreement, Schedule I to the Credit Agreement (Revolving Credit
Commitments) shall be amended by deleting such schedule and replacing it with
the corresponding schedule set forth on Annex I attached hereto.

 

--------------------------------------------------------------------------------

 

3.Borrower Representations and Warranties.  The Borrower represents and warrants
to the Administrative Agent, the Collateral Agent and the Lenders that:

(a) the representations and warranties set forth in the Credit Agreement and in
each of the other Loan Documents are true and correct in all material respects
on the Sixth Amendment Effective Date, as if made on and as of the Sixth
Amendment Effective Date and as if each reference therein to “this Agreement” or
the “Credit Agreement” or the like includes reference to this Amendment and the
Credit Agreement as amended hereby (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date); provided, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

(b) after giving effect to this Amendment, no Default or Event of Default exists
as of the Sixth Amendment Effective Date.

4.Revolving Commitment Increase Lender Representations and Warranties.   The
Revolving Commitment Increase Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 12.2(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
12.2(b)(iii) of the Credit Agreement), (iii) from and after the Sixth Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Revolving Commitment Increase, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Revolving
Commitment Increase and either it, or the Person exercising discretion in making
its decision to extend the Revolving Commitment Increase, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
7.1(a) and (b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Amendment and to extend the Revolving Commitment Increase, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment and to make the Revolving Commitment Increase and (vii) attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, including but not limited to any documentation required
pursuant to Section 3.1 of the Credit Agreement, duly completed and executed by
the Revolving Commitment Increase Lender; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

5.Conditions Precedent.  The amendments set forth in this Amendment shall not be
effective until each of the following conditions precedent are satisfied in a
manner satisfactory to the Administrative Agent:

(a) receipt by the Administrative Agent of a copy of (i) this Amendment, duly
authorized and executed by the Borrower, Holdings, the Swing Loan Lender, each
Issuer and the Revolving Commitment Increase Lender, and (ii) a copy of the
Guarantor Consent and Reaffirmation, in

 

2

 

 

--------------------------------------------------------------------------------

 

substantially the form of Annex II attached hereto, duly authorized and executed
by Holdings and each Subsidiary Guarantor (the “Guarantor Consent and
Reaffirmation”);

(b) receipt by the Administrative Agent of a Revolving Credit Note executed by
the Borrower in favor of the Revolving Commitment Increase Lender if such
Revolving Commitment Increase Lender has requested a Note at least two (2)
Business Days in advance of the Sixth Amendment Effective Date;

(c) receipt by the Administrative Agent of a Secretary’s Certificate from each
of the Loan Parties certifying (i) the recent passage and continued
effectiveness of resolutions, in the case of the Borrower and Holdings,
approving the transactions contemplated by this Amendment and, in the case of
the Guarantors, approving the Guarantor Consent and Reaffirmation, and (ii) the
incumbency of the officers executing this Amendment and the documents delivered
in connection therewith to which such Loan Party is a party, in each case in
form and substance reasonably satisfactory to the Administrative Agent; and

(d) receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower stating that after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing, nor shall any
Default or Event of Default result from the consummation of the transactions
contemplated herein.

6.Effect on Loan Documents.  As amended hereby, the Credit Agreement and the
other Loan Documents shall be and remain in full force and effect in accordance
with their terms and hereby are ratified and confirmed by the Borrower in all
respects.  The execution, delivery, and performance of this Amendment shall not
operate as a waiver of any right, power, or remedy of the Administrative Agent,
the Collateral Agent or the Lenders under the Credit Agreement or the other Loan
Documents.  The Borrower hereby acknowledges and agrees that, after giving
effect to the Amendment, all of its respective obligations and liabilities under
the Loan Documents to which it is a party, as such obligations and liabilities
have been amended by the Amendment, are reaffirmed and remain in full force and
effect.  After giving effect to the Amendment, the Borrower reaffirms each Lien
granted by it to the Collateral Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement, and
shall continue to secure the Obligations (after giving effect to the Amendment),
in each case, on and subject to the terms and conditions set forth in the Credit
Agreement and the other Loan Documents.  Each entity that is listed on the
signature pages to this Amendment as a “Lender” is hereby deemed a Lender under
the Credit Agreement.

7.No Novation; Entire Agreement.  This Amendment is not a novation or discharge
of the terms and provisions of the obligations of the Borrower under the Credit
Agreement and the other Loan Documents.  There are no other understandings,
express or implied, among the Borrower, the Administrative Agent, the Collateral
Agent and the Lenders regarding the subject matter hereof or thereof.

8.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.Counterparts; Electronic Execution.  This Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, when taken together, shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by

 

3

 

 

--------------------------------------------------------------------------------

 

facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Amendment.  Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic
transmission also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

10.Construction.  This Amendment and the Credit Agreement shall be construed
collectively and in the event that any term, provision or condition of any of
such documents is inconsistent with or contradictory to any term, provision or
condition of any other such document, the terms, provisions and conditions of
this Amendment shall supersede and control the terms, provisions and conditions
of the Credit Agreement.  Upon and after the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified hereby.

[Remainder of page intentionally left blank; signature pages follow.]

 

 

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

J. CREW GROUP, INC., as the Borrower

 

 

 

 

By:

/s/ VINCENT ZANNA

 

Name:

Vincent Zanna

 

Title:

Chief Financial Officer and Treasurer

 

 

 

CHINOS INTERMEDIATE HOLDINGS B, INC.,

 

as Holdings

 

 

 

 

By:

/s/ VINCENT ZANNA

 

Name:

Vincent Zanna

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 



[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ MATTHEW POTTER

 

 

Name: Matthew Potter

 

 

Title:   Senior Vice President

 

 

 

BANK OF AMERICA, N.A.,

 

as Swing Loan Lender, Issuer and a Lender

 

 

 

 

By:

/s/ MATTHEW POTTER

 

 

Name: Matthew Potter

 

 

Title:   Senior Vice President

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Issuer

 

 

 

 

By:

/s/ ASHLEY BRENNER

 

 

Name: Ashley Brenner

 

 

Title:   Senior Vice President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Issuer

 

 

 

 

By:

/s/ JENNIFER CANN

 

 

Name: Jennifer Cann

 

 

Title:   Managing Director

 






[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

MUFG UNION BANK, N.A.,

 

as Revolving Commitment Increase Lender

 

 

 

 

By:

/s/ JOHN EISSELE

 

 

Name: John Eissele

 

 

Title:   Managing Director

 

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Annex I

SCHEDULE I TO

CREDIT AGREEMENT

 

Revolving Credit Commitments

 

Lender

Revolving Credit Commitment

Applicable Percentage

Bank of America, N.A.

$110,000,000.00

29.333333333%

Wells Fargo Bank, National Association

$92,500,000.00

24.666666667%

HSBC Bank USA, National Association

$52,500,000.00

14.000000000%

TD Bank, N.A.

$35,000,000.00

9.333333333%

Goldman Sachs Bank USA

$30,000,000.00

8.000000000%

U.S. Bank National Association

$30,000,000.00

8.000000000%

MUFG Union Bank, N.A.

$25,000,000.00

6.666666667%

Total

$375,000,000.00

100.000000000%

 

 

 

--------------------------------------------------------------------------------

 

Annex II

 

GUARANTOR CONSENT AND REAFFIRMATION

 

September 19, 2018

 

Reference is made to (i) the Sixth Amendment to Credit Agreement, dated as of
dated as of September 19, 2018, attached as Exhibit A hereto (the “Amendment”),
among the Borrower, the Administrative Agent, the Collateral Agent, the Swing
Loan Lender, the Issuers and MUFG Union Bank, N.A., and (ii) the Credit
Agreement dated as of March 7, 2011 (as amended, amended and restated,
supplemented or otherwise modified through the date hereof, including pursuant
to the Amendment, the “Credit Agreement”), among the Borrower, Holdings, the
Administrative Agent, the Collateral Agent and each Lender from time to time
party thereto.  Capitalized terms used but not otherwise defined in this
Guarantor Consent and Reaffirmation (this “Consent”) are used with the meanings
attributed thereto in the Credit Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Sixth Amendment Effective Date, be deemed to
be a reference to the Credit Agreement in accordance with the terms of the
Amendment.

 

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed and remain in full force and effect.

 

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Collateral Agent for the benefit of the Secured Parties under each
of the Loan Documents to which it is a party, which Liens shall continue in full
force and effect during the term of the Credit Agreement, and shall continue to
secure the Obligations (after giving effect to the Amendment), in each case, on
and subject to the terms and conditions set forth in the Credit Agreement and
the other Loan Documents.

 

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the State of New York.

 

[The remainder of this page is intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed as
of the date first above written.

 

CHINOS INTERMEDIATE HOLDINGS B, INC.

J. CREW OPERATING CORP.

J. CREW INC.

J. CREW INTERNATIONAL, INC.

GRACE HOLMES, INC.

H. F. D. NO. 55, INC.

MADEWELL INC.

J. CREW VIRGINIA, INC.

 

 

 

By:

/s/ VINCENT ZANNA

 

Name:

Vincent Zanna

 

Title:

Chief Financial Officer and Treasurer

 

 

 

[Guarantor Consent and Reaffirmation Signature Page]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Sixth Amendment to Credit Agreement

 

See Attached.

 

 